If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


BRUCE T. WOOD,                                                   UNPUBLISHED
                                                                 August 12, 2021
              Plaintiff-Appellee,

v                                                                No. 353611
                                                                 Wayne Circuit Court
CITY OF DETROIT,                                                 LC No. 15-012410-NF

              Defendant-Appellant,

and

JAMES DERRICK PENNINGTON,

              Defendant.


BRUCE T. WOOD,

              Plaintiff-Appellee,

v                                                                No. 353653
                                                                 Wayne Circuit Court
LAWRENCE LUCKETT, GEORGE ROBINSON,                               LC No. 18-007356-NI
GREGORY C. FOREMAN, DENISE
ALEXANDER-WILLIAMS, WENDELL
MANSFIELD, TRACY TURNER, ROBERT
GRANGER, DAN HODGES, ARTIE SQUARE,
MICHAEL EASON, MICHAEL DOLLY, ARNOLD
FAUST, ERIC TRUETT, LAURENCE ASKA,
ROBERT RILEY, DION WILLIAMS, and ISIAH
WILLIAMS,

              Defendants-Appellants.


Before: LETICA, P.J., and SERVITTO and M. J. KELLY, JJ.


                                             -1-
PER CURIAM.

        In Docket No. 353611, defendant city of Detroit (the City), appeals by right the circuit
court’s opinion and order denying summary disposition on plaintiff’s claims of negligent operation
under the motor vehicle exception to governmental immunity and respondeat superior based on
the driver’s negligence. In Docket No. 353653, defendants, Lawrence Luckett, George Robinson,
Gregory C. Foreman, Denise Alexander-Williams, Wendell Mansfield, Tracy Turner, Robert
Granger, Dan Hodges, Artie Square, Michael Eason, Michael Dolly, Arnold Faust, Eric Truett,
Laurence Aska, Robert Riley, Dion Williams, and Isiah Williams (defendant mechanics), appeal
by right the same order, which denied summary disposition on plaintiff’s claims of gross
negligence against them. We affirm in part, reverse in part, and remand for further proceedings
consistent with this opinion.

                                       I. BACKGROUND

        This matter is before this Court for the second time after remand. This Court described the
salient facts in Wood v Detroit, 323 Mich App 416, 418; 917 NW2d 709 (2018) (Wood I), as
follows:

                On July 3, 2015, plaintiff, Bruce Wood, was crossing the street at the
       intersection of Rosa Parks Boulevard and West Grand Boulevard in Detroit when
       he heard something. He testified that he turned toward the sound and saw a tire
       about a foot away from him. He added that he tried to stop it, but the next thing he
       recalled was waking up in the hospital. It is undisputed that, as a result of being
       struck by the tire, Wood sustained significant bodily injuries. It is further
       undisputed that the tire came off a van owned by the city of Detroit that was being
       operated by [James Derrick] Pennington. Pennington testified that he had been
       driving about 20 to 25 miles per hour down Rosa Parks Boulevard when the left
       rear tire came off. He stated that he felt a “jolt” when he lost the tire, then coasted
       to a stop, parked his vehicle, and went to investigate where the tire went. The
       authorities were contacted after he saw Wood lying on the ground.

                                           A. WOOD I

       Plaintiff filed a complaint for first-party and third-party no-fault benefits against the City
and Pennington in LC No. 2015-012410-NF, alleging in part that the City was liable under the
motor vehicle exception to governmental immunity, MCL 691.1405 (negligent operation), and that
Pennington was grossly negligent, MCL 691.1407(2). The defendants in Wood I moved for
summary disposition, in part, under MCR 2.116(C)(7), asserting that governmental immunity
barred plaintiff’s claims because the motor vehicle exception did not apply and there was no
evidence that Pennington was grossly negligent. Wood I, 323 Mich App at 418-419. The circuit
court denied defendants’ motion. Id. at 419.

       The defendants (the City and Pennington) appealed the circuit court’s decision and, in
Wood I, this Court affirmed in part and reversed in part. Id. at 418. Specifically, this Court first
affirmed the denial of summary disposition as to plaintiff’s claim against the City under the motor



                                                -2-
vehicle exception to governmental immunity. Id. at 419-423. This Court held that the exception
applied, thereby rejecting the City’s claim that it was inapplicable because only negligent
maintenance occurred. Id. at 419-421. This Court then opined that the remaining question as to
that claim on appeal was whether Pennington’s operation had been negligent. Id. at 421. In this
regard, this Court concluded that the circuit court did not err by finding a genuine issue of material
fact on this point. Id. at 422-423. This Court reasoned:

               In response to defendants’ motion for summary disposition, Wood
       submitted an affidavit from Timothy Robbins, a traffic crash reconstructionist, who
       asserted that there was no evidence that the rear left wheel had been secured by lug
       nuts and that the tire came loose while being driven because of the absence of lug
       nuts. Robbins further averred that the chafing marks on the inside of the tire
       “correlate with the wheel wobbling prior to becoming separated from the vehicle,”
       which “would not [have been] possible if lug nuts had been affixed to the bolts of
       the hub.” Finally, he asserted that “[t]he extent of chaffing [sic] and scarring to the
       tire from the unsecured wheel demonstrates the Defendant operator would likely
       have experienced significant wobbling thus warning him of the unsecured wheel
       and the danger of continuing to drive the vehicle.” In addition, Wood’s medical
       records indicate that, before the accident, he noticed a van with a loose tire. Taken
       together, this evidence allows for a reasonable inference that, before the wheel fell
       off the van, the tire would have been wobbling noticeably. Defendants direct this
       Court to Pennington’s deposition testimony to suggest that Pennington did not
       notice any problems with the van’s tire before it came off. However, given that his
       testimony is contradicted by expert testimony about how the tire would have been
       affected by the absence of lug nuts, it is clear that resolution of this factual dispute
       is best suited for a jury, not a trial court on a summary disposition motion. [Id. at
       421-422 (footnotes omitted; alterations in original).]

        Next, the Wood I Court reversed the circuit court’s denial of summary disposition as to the
gross negligence claim against Pennington. Id. at 425. This Court agreed that “the complete
failure to put lug nuts on the vehicle could, under certain circumstances, constitute gross
negligence, in this case[.]” Id. at 424. But this Court concluded that plaintiff provided no evidence
that Pennington’s conduct was grossly negligent, given that Pennington was not responsible for
ensuring that there were lug nuts on the van—other “maintenance workers” held that
responsibility—and there was no evidence Pennington was actually aware that the vehicle lacked
lug nuts before driving it. Id. at 424-425. This Court remanded the matter to the circuit court for
further proceedings as to the remaining claims against the City, including, inter alia, negligent
operation under the motor vehicle exception and respondeat superior based on Pennington’s
negligence. Id. at 425.

                                            B. WOOD II

       Several months later, plaintiff filed a separate complaint, naming 17 additional defendants
in LC No. 18-007356-NI. Plaintiff alleged therein that these defendants, mechanics whom the
City employed and who serviced the vehicle on or before the date of the accident, were grossly
negligent in maintaining or repairing the subject vehicle, causing the tire to separate from the



                                                 -3-
vehicle and causing plaintiff’s injuries. Discovery ensued on this claim, but it was not productive
in identifying the mechanic who serviced the subject van before the accident.

                               C. CONSOLIDATED PROCEEDINGS

        The circuit court eventually consolidated the cases and defendants jointly moved for
summary disposition on grounds of governmental immunity under MCR 2.116(C)(7), as to the
motor vehicle exception and gross negligence claims, and under MCR 2.116(C)(8), as to the
respondeat superior claim. With respect to the claims against the City, defendants argued that
summary disposition was proper because plaintiff failed to produce any admissible evidence that
the van was negligently operated. As to defendant mechanics, defendants argued that summary
disposition was proper under MCR 2.116(C)(7) because plaintiff had failed to provide any
evidence that any of defendant mechanics were grossly negligent. Finally, defendants posited that
the contributory negligence statute, MCL 600.2955a, barred plaintiff’s claims. Before the circuit
court could rule on the motion, plaintiff filed a motion regarding spoliation of evidence, noting the
difficulties he had during discovery in identifying the culpable mechanic, and asking for either a
default judgment or adverse inference instruction.

        The circuit court addressed the motions together. First, the circuit court denied summary
disposition as to the claim against the City for negligent operation of the van under the motor
vehicle exception to governmental immunity. Specifically, the circuit court rejected the City’s
argument that Robbins’s affidavit was inadmissible such that plaintiff lacked admissible evidence
of negligent operation. The court stated:

         [T]he Court of Appeals [in Woods I] already considered [p]laintiff’s [expert’s]
         conclusions in making its decision on a prior and similar [m]otion. Therefore, the
         Court of Appeals implicitly ruled that the expert’s affidavit is sufficient for the
         purposes of summary disposition. This Court will not reconsider the issue. []
         Notably, a Daubert[1] challenge is properly brought after deposition testimony or
         through a challenge at trial, not through a challenge on the affidavit[’s] foundation.

The circuit court also denied defendants’ motion “with respect to the gross negligence of the
mechanics and respondeat superior,” stating:

                 The Court notes that some of the documentation that [p]laintiff sought to
         support [his] claims against the mechanics, particularly maintenance logs
         identifying mechanics and services potentially performed on the vehicle, were not
         produced by [d]efendant because [d]efendant changed computer systems and
         asserts it is unable to access the data. These issues were the subject of a separate
         motion on spoliation. This Court held that a jury instruction for an adverse
         inference against the missing evidence would be given. With this in mind,
         [d]efendant’s argument that [p]laintiff’s case should be dismissed because he fails
         to submit evidence in support of his claims is rejected, as [p]laintiff[’s] inability to
         obtain the evidence is due to [d]efendants’ failure to maintain the data. It is


1
    Daubert v Merrell Dow Pharma, Inc, 509 US 579; 113 S Ct 2786; 125 L Ed 2d 469 (1993).


                                                   -4-
       undisputed that [d]efendants exclusively maintained the vehicle at issue and that
       [there is] evidence that no lugnuts were attached may be gross negligence.
       Additionally, res ipsa loquitor is not available to [p]laintiff to show gross
       negligence, but is available for negligence. Prosser & Ke[e]ton, Torts (5th ed.),
       § 39, p 255.

                Lastly, [d]efendants’ motion is DENIED with respect to contributory
       negligence. There is a question of fact as to whether [p]laintiff was more than 50%
       at fault for the incident.

                                    II. APPLICABLE LAW

         Under MCL 691.1407(1) of the Governmental Tort Liability Act (GTLA), MCL 691.1401
et seq., a governmental agency is generally “immune from tort liability if the governmental agency
is engaged in the exercise or discharge of a governmental function.” This broad grant of immunity
is limited by several “narrowly drawn exceptions.” Jackson v Detroit, 449 Mich 420, 427; 537
NW2d 151 (1995). At issue in this case, with respect to the City, is the motor vehicle exception
to governmental immunity, MCL 691.1405. This provision provides that “[g]overnmental
agencies shall be liable for bodily injury and property damage resulting from the negligent
operation by any officer, agent, or employee of the governmental agency, of a motor vehicle of
which the governmental agency is owner . . . .” Id.

      The GTLA also provides immunity from tort liability for governmental employees. MCL
691.1407(2). But MCL 691.1407(2)(c) contains a gross negligence exception to this grant of
immunity, relevant to the defendant mechanics in this case. In full, MCL 691.1406(2) provides:

               Except as otherwise provided in this section, and without regard to the
       discretionary or ministerial nature of the conduct in question, each officer and
       employee of a governmental agency, each volunteer acting on behalf of a
       governmental agency, and each member of a board, council, commission, or
       statutorily created task force of a governmental agency is immune from tort liability
       for an injury to a person or damage to property caused by the officer, employee, or
       member while in the course of employment or service or caused by the volunteer
       while acting on behalf of a governmental agency if all of the following are met:

              (a) The officer, employee, member, or volunteer is acting or reasonably
       believes he or she is acting within the scope of his or her authority.

             (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

             (c) The officer’s, employee’s, member’s, or volunteer’s conduct does not
       amount to gross negligence that is the proximate cause of the injury or damage.

The statute defines “gross negligence” to mean “conduct so reckless as to demonstrate a substantial
lack of concern for whether an injury results.” MCL 691.1407(8)(a).




                                                -5-
                               III. MOTOR VEHICLE EXCEPTION

       The City first argues, with respect to plaintiff’s claim for negligent operation of a motor
vehicle, that the circuit court erred by relying on Robbins’s expert opinion that Pennington would
have felt the vehicle wobbling as he drove it, and thus, was negligent for continuing to drive it.2
The City points out that, absent Robbins’s expert opinion, no other record evidence supports that
Pennington was negligent or that his negligence was the proximate cause of plaintiff’s injuries.
The City, however, largely ignores the basis on which the circuit court rejected its arguments—
that under the law-of-the-case doctrine, it would not reconsider the issue because, in Wood I, this
Court ruled that the affidavit was sufficient to create an issue precluding summary disposition. We
agree with the circuit court.

       Questions of law, including application of the law-of-case-doctrine, are reviewed de novo.
Pioneer State Mut Ins Co v Wright, 331 Mich App 396, 406; 952 NW2d 586 (2020). “Whether
the lower court properly followed an appellate court’s ruling on remand is a question of law that
this Court reviews de novo.” Id. (quotation marks and citation omitted).

        Under the law of the case doctrine, “the ruling of a higher court on an issue in a case will
bind the lower court on remand and the appellate court in any subsequent appeals.” Id. The
principle provides:

       If an appellate court has passed on a legal question and remanded the case for
       further proceedings, the legal questions thus determined by the appellate court will
       not be differently determined on a subsequent appeal in the same case where the
       facts remain materially the same. The appellate court’s decision likewise binds
       lower tribunals because the tribunal may not take action on remand that is
       inconsistent with the judgment of the appellate court. Thus, as a general rule, an
       appellate court’s determination of an issue in a case binds lower tribunals on
       remand and the appellate court in subsequent appeals. [Id., quoting Grievance



2
  Plaintiff contends that the City’s argument is not truly grounded in governmental immunity, but
instead, is rooted in MCL 600.2955 and MRE 702, which govern the admissibility of an expert
witness’s testimony. Thus, plaintiff argues that this Court does not have jurisdiction to review this
question as it is unrelated to governmental immunity. See Pierce v Lansing, 265 Mich App 174,
182-183; 694 NW2d 65 (2005); MCR 7.203(A)(1) (“An appeal from an order described in
MCR 7.202(6)(a)(iii)-(v) is limited to the portion of the order with respect to which there is an
appeal or right.”); MCR 7.202(6)(a)(v) (defining a final order, which is appealable as of right, to
include “an order denying governmental immunity to a governmental party, including a
governmental agency, official, or employee under MCR 2.116(C)(7) or an order denying a motion
for summary disposition under MCR 2.116(C)(10) based on governmental immunity.”). Even if
plaintiff’s characterization regarding the nature of the City’s challenge is correct, in the interest of
judicial economy, we would nevertheless address the issue raised as on leave granted at this stage.
Pierce, 265 Mich App at 183; MCR 7.205. To the extent plaintiff challenges our jurisdiction
regarding the remaining issue, at this stage, given our interest in judicial economy, we would
address them as on leave granted as well. Id.


                                                  -6-
       Administrator v Lopatin, 462 Mich 235, 259; 612 NW2d 120 (2000) (quotation
       marks and citations omitted).]

The doctrine applies “only to issues actually decided, either implicitly or explicitly, in the prior
appeal.” Lopatin, 462 Mich at 260. Likewise, “courts are bound by the doctrine unless there has
been a material change in the facts or an intervening change in the law.” Pioneer State Mut Ins
Co, 331 Mich App at 407.

        In this case, the Wood I Court concluded that a question of fact existed whether Pennington
was negligent on the basis that Robbins’s opinion would allow a reasonable inference that
Pennington continued to drive the van despite the wheel noticeably wobbling. Wood I, 323 Mich
App at 421-422. Therefore, the Wood I Court concluded that denial of summary disposition was
proper given that a genuine issue of material fact existed whether Pennington was negligent in
operating the van. Id. at 423-424. Of significance, this Court reviews only admissible
documentation that is provided in considering whether a motion under MCR 2.116(C)(7) was
properly granted or denied. See Maiden v Rozwood, 461 Mich 109, 119; 597 NW2d 817 (1999);
MCR 2.116(G)(6) (“Affidavits, depositions, admission, and documentary evidence offered in
support of or in opposition to a motion based on subrule [MCR 2.116](C)(1)-(7) or (10) shall only
be considered to the extent that the content or substance would be admissible as evidence to
establish or deny the grounds stated in the motion.”). Therefore, implicit in the Wood I decision
is a conclusion that Robbins’s expert opinion was admissible because it met the requirements of
MRE 702 and MCL 600.2955. Under these circumstances, the circuit court did not err by
concluding that Wood I was law of the case as to the admissibility of Robbins’s affidavit and
declining to consider the merits of the City’s arguments.

        On appeal, the City urges us to reconsider the admissibility of Robbins’s affidavit, arguing
that an exception to the law-of-the-case doctrine applies, i.e., that the facts are materially different
on remand. In this regard, the City points to the affidavit of its own accident reconstructionist
produced after remand. Although the City has proffered additional evidence, it has not established
a material change in the facts such that Robbins’s affidavit is no longer admissible. Indeed, the
City fails to explain how its expert’s opinion constitutes a material change in the facts that would
render Robbins’s affidavit unreliable; rather, its expert’s opinion merely presents a competing view
of the materially, unchanged evidence related to the accident. The City also argues that it is
allowed to refile a motion for summary disposition based on governmental immunity at any time.
The City, however, cites no supporting authority that this rule defeats the law-of-the-case doctrine
in the absence of materially different facts. Therefore, the Wood I Court’s implicit conclusion that
Robbins’s affidavit is admissible is the law of the case binds us on this subsequent appeal, and we
cannot make a contrary determination. See Lopatin, 462 Mich at 259. Accordingly, we reject
defendant City’s claim.

                                  IV. RESPONDEAT SUPERIOR

        The City next argues that the circuit court erred by denying summary disposition on
plaintiff’s “respondeat superior and gross negligence claims.” According to the City, there is no
exception to governmental immunity based on gross negligence or respondeat superior and
summary disposition should have been granted under MCR 2.116(C)(8).



                                                  -7-
        “A motion under MCR 2.116(C)(8) tests the legal sufficiency of a claim based on the
factual allegations in the complaint.” El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159;
934 NW2d 665 (2019). “When deciding a motion under MCR 2.116(C)(8), the court must accept
as true all factual allegations contained in the complaint.” Bailey v Schaaf, 494 Mich 595, 603;
835 NW2d 413 (2013). “A motion under MCR 2.116(C)(8) may only be granted when a claim is
so clearly unenforceable that no factual development could possibly justify recovery.” El-Khalil,
504 Mich at 160.

       Count V of plaintiff’s complaint in Wood I was titled “respondeat superior.” Plaintiff
pleaded as follows:

             35. That on or about July 3, 2015, Defendant Owner, CITY OF DETROIT,
       was the owner of said vehicle, operated by Defendant, JAMES DERRICK
       PENNINGTON.

            36. That on or about July 3, 2015, Defendant JAMES DERRICK
       PENNINGTON, was the employee, servant, and agent of said Defendant Owner.

              37. That on or about July 3, 2015, Defendant JAMES DERRICK
       PENNINGTON, was operating said motor vehicle with the express and/or implied
       consent of Defendant Owner.

               38. That on or about July 3, 2015, Defendant knew or should have known
       that the Defendant’s employee JAMES DERRICK PENNINGTON was operating
       said motor vehicle.

             39. That Defendant, JAMES DERRICK PENNINGTON, was operating
       said motor vehicle during the course of his employment for Defendant Owner,
       CITY OF DETROIT, and during the course of his regular duties as a driver for said
       Defendant.

              40. That Defendant Owner, CITY OF DETROIT, is liable for the negligent
       operation of its vehicle by said servant, employee, and agent, pursuant to the
       Doctrine of Respondeat Superior.

Read as a whole, plaintiff’s claim of respondeat superior is based on Pennington’s negligent
operation of the van.

       As the Michigan Supreme Court has recognized, “[a] governmental agency can be held
vicariously liable only when its officer, employee, or agent, acting during the course of
employment and within the scope of authority, commits a tort while engaged in an activity which
is nongovernmental or proprietary, or which falls within a statutory exception.” Ross v Consumers
Power Co (On Rehearing), 420 Mich 567, 625; 363 NW2d 641 (1984) (emphasis added),
superseded by statute on other grounds as stated in Jones v Bitner, 300 Mich App 65, 74-75; 832
NW2d 426 (2013). As pleaded in his complaint, plaintiff asserted a claim of vicarious liability
based on Pennington’s negligent operation of a motor vehicle. Plainly, Pennington’s allegedly
negligent operation of a motor vehicle falls within a statutory exception to an agency’s
governmental immunity, i.e., the motor vehicle exception, and the City may be held vicariously


                                               -8-
liable for Pennington’s negligence. See id. Stated differently, the City is not entitled to dismissal
because plaintiff has adduced facts, that if believed, would allow a trier of fact to conclude that the
motor vehicle exception applies, i.e., it can be held vicariously liable for Pennington’s negligence
under the motor vehicle exception. Accordingly, we conclude that the circuit court did not err by
denying dismissal of plaintiff’s respondeat superior claim based on Pennington’s negligence.3

                                     V. RES IPSA LOQUITUR

        The City additionally argues that the circuit court erred by denying summary disposition
on plaintiff’s claim of negligence based on res ipsa loquitur and also suggests that the circuit court
erred because the doctrine does not apply to gross negligence. These claims are not justiciable.

        A review of plaintiff’s complaints in both cases shows that plaintiff’s theory to establish
negligence was not predicated on application of res ipsa loquitur. The doctrine is not referenced
in either complaint and plaintiff did not plead the elements relevant to that theory. Instead, plaintiff
raised the doctrine for the first time in its response to defendants’ summary disposition brief as to
defendant mechanics’ gross negligence only. In turn, the circuit court clarified that the doctrine
of res ipsa loquitur applies to negligence claims, but not gross negligence claims.

        The City first suggests that the circuit court erred by determining that the doctrine of res
ipsa loquitur applies to gross negligence claims. The circuit court, however, ruled that res ipsa
loquitur does not apply to claims of gross negligence. Because the circuit court found that res ipsa
loquitur does not apply to gross negligence claims, the City is not an aggrieved party in this regard.
See Manuel v Gill, 481 Mich 637, 643-644; 753 NW2d 48 (2008) (indicating a party that is not
aggrieved by a lower court’s decision lacks appellate standing, rendering the claim nonjusticiable).
Accordingly, the City lacks appellate standing to pursue this argument.

        Relatedly, the City argues that the circuit court erred by allowing plaintiff’s claim of
negligence based on res ipsa loquitur. As noted, plaintiff did not predicate his claim on that
doctrine. And whether plaintiff seeks an instruction for res ipsa loquitur with respect to
Pennington’s negligence for purposes of the motor vehicle exception is entirely hypothetical. “The
doctrine of ripeness is designed to prevent the adjudication of hypothetical or contingent claims
before an actual injury has been sustained.” Huntington Woods v Detroit, 279 Mich App 603, 615-
616; 761 NW2d 127 (2008) (quotation marks and citation omitted). An issue is not ripe for
adjudication if “it rests upon contingent future events that may not occur as anticipated, or indeed
may not occur at all.” Id. (quotation marks and citation omitted). Accordingly, the City was not



3
  The City’s argument on appeal suggests that the circuit court’s ruling permitted a claim of
vicarious liability against the City for defendant mechanics’ gross negligence. When considered
in context of the pleadings, we do not read the circuit court’s opinion as allowing such a claim. In
any case, with respect to gross negligence, this Court has recognized that a governmental agency
is not vicariously liable for the gross negligence of its officer, employee, or agent. Yoches v
Dearborn, 320 Mich App 461, 476; 904 NW2d 887 (2017) (noting that MCL 691.1407(2) “does
not provide that a governmental agency otherwise entitled to immunity can be vicariously liable
for the officer’s or employee’s gross negligence.”).


                                                  -9-
injured by the circuit court’s statement that the doctrine of res ipsa loquitur only applies to gross
negligence claims and the City’s challenges with respect to res ipsa loquitur are not justiciable.

                                 VI. MOTION FOR SPOLIATION

        As to the gross negligence claim against defendant mechanics, defendant mechanics argue
that the circuit court erred by denying their motion for summary disposition because plaintiff failed
to show that they were grossly negligent or that their gross negligence was the proximate cause of
plaintiff’s injuries. Defendant mechanics point out that plaintiff provided no evidence that any of
the named mechanics either maintained or inspected the van before the incident, or that if they
maintained or inspected the van, that their acts in fact caused plaintiff’s injuries. The circuit court
held that an adverse inference instruction would be allowed as to the missing evidence because
plaintiff’s inability to obtain the information was due to “defendants” failure to maintain the data.

        Although defendants frame this issue as a challenge to the circuit court’s summary
disposition ruling, the substance of their briefing is a challenge to the circuit court’s decision on
plaintiff’s motion for spoliation of evidence. This Court reviews for an abuse of discretion a circuit
court’s decision on a motion for spoliation. Brenner v Kolk, 226 Mich App 149, 160; 573 NW2d
65 (1997).

        Defendant mechanics are correct that the record lacks evidence that any of them worked
on or inspected the van before the accident, or that their actions or inactions caused plaintiff’s
injuries. Whether plaintiff is allowed to proceed on this claim, thus, turns on whether the circuit
court properly ruled that plaintiff should be allowed an adverse inference instruction to establish
these facts at trial. In this regard, defendants argue that an adverse inference should not be allowed
because there was no intentional destruction of evidence indicating fraud or a desire to suppress
the truth and that the City, not defendant mechanics, owned and controlled the records.

         “Even when an action has not been commenced and there is only a potential for litigation,
the litigant is under a duty to preserve evidence that it knows or reasonably should know is relevant
to the action.” Brenner, 226 Mich App at 162. When either intentional or unintentional spoliation
of evidence occurs, and the opposing party is unfairly prejudiced thereby, a circuit court has the
inherent authority to sanction the culpable party to preserve the fairness and integrity of the judicial
system. Id. at 160. In fashioning an appropriate sanction, “the trial court must carefully evaluate
all available options on the record[.]” Bloemendaal v Town & Country Sports Ctr Inc, 255 Mich
App 207, 214; 659 NW2d 684 (2002).

        In this case, plaintiff’s motion for spoliation requested either a default be entered against
defendant mechanics or that an adverse inference instruction be provided to the jury because the
City failed to preserve the van’s maintenance records for the time immediately before the accident.
The circuit court granted the motion, allowing for an adverse inference instruction, after noting
that “[d]efendants exclusively maintained the vehicle at issue” and that evidence of maintenance
services would be material to identifying the responsible mechanics and supporting a claim for
gross negligence.




                                                 -10-
        These circumstances plainly support a sanction as evidence relevant to plaintiff’s gross
negligence claims was not preserved.4 The circuit court’s chosen sanction, however, allowed an
adverse inference jury instruction for the missing evidence for gross negligence claims against all
defendant mechanics. Missing from the circuit court’s analysis, despite the fact that defendant
mechanics exclusively maintained the vehicle, is whether the missing maintenance records were
actually within the control of each of the named mechanics or could have been produced by them,
i.e., whether each of the defendant mechanics were culpable parties in failing to maintain the
relevant data. An adverse inference jury instruction is only supported if the evidence was under
the control of the named defendants. See M Civ JI 6.01(a).5 Without making this determination,
the circuit court failed to “carefully fashion[] a sanction that denies [each of the 17 mechanics] the
fruits of [their] misconduct.” Brenner, 226 Mich App at 161. Accordingly, we remand for the



4
  Defendants claim that the sanction here was inappropriate because the spoliation was not
intentional conduct indicative of fraud or a desire to suppress evidence. The law defendants cite,
however, is inapplicable. Missing evidence may give rise to an adverse presumption if the
spoliation is intentional, which requires a finding of fault if it is unrebutted at trial. See Lagalo v
Allied Corp (On Remand), 233 Mich App 514, 520-521; 592 NW2d 786 (1999), abrogated on
other grounds by Kelly v Builders Square, 465 Mich 29, 38; 632 NW2d 912 (2001) (explaining
difference between adverse presumption instruction and adverse inference instruction). If the
spoliation is unintentional, however, courts have the inherent authority to fashion a sanction,
including providing an adverse inference instruction, which merely allows the jury to make a
permissible inference of fault. Brenner, 226 Mich App at 160. The circuit court here did not
mandate an adverse presumption instruction.
5
    M Civ JI 6.01(a) provides:
         (The [ plaintiff / defendant ] in this case has not offered [ the testimony of
         [name] / [identify exhibit ] ]. As this evidence was under the control of the
         [ plaintiff / defendant ] and could have been produced by [ him / her ], and no
         reasonable excuse for the [ plaintiff’s / defendant’s ] failure to produce the evidence
         was given, you may infer that the evidence would have been adverse to the
         [ plaintiff / defendant ].)

         A Use Note to the instruction further provides:

         Instruction a should be given when the Court finds that—

         1. the evidence was under the control of the (plaintiff) (defendant) and could have
         been produced by him or her;

         2. no reasonable excuse for (plaintiff’s) (defendant’s) failure to produce the
         evidence has been shown; and

         3. the evidence would have been material, not merely cumulative, and not equally
         available to the opposite party.




                                                  -11-
trial court to allow the adverse inference instruction against only those defendant mechanics who
exercised control with respect to the maintenance logs.6

                              VII. CONTRIBUTORY NEGLIGENCE

       Finally, defendants argue that the circuit court erred by denying summary disposition
because all of plaintiff’s claims are barred under MCL 600.2955a.7 This statute provides an
absolute defense to an action for injury when the injured person had an impaired ability that caused
him to be 50% or more the cause of the incident that led to the injury. According to defendants,
because plaintiff was impaired, he was at least 50% at fault, and the circuit court erred by denying
their motion with respect to contributory negligence under MCL 600.2955a.

        Initially, defendants’ argument is cursory. Defendants do not cite any law indicating that
the fact of intoxication alone satisfies the defense, or otherwise explain how, based on record
evidence, plaintiff’s intoxication played a decisive role in his injury. Accordingly, defendants’
argument is abandoned. See Yee v Shiawassee Co Bd of Comm’rs, 251 Mich App 379, 406; 651
NW2d 756 (2002) (quotation marks and citation omitted) (“It is not enough for an appellant in his
brief simply to announce a position or assert an error and then leave it up to this Court to discover




6
  From the present record, it appears that at least two of the named defendant mechanics may have
had some control of the records at issue. Lawrence Luckett was the supervisor of the maintenance
team and testified that his department physically maintained write up cards and other records for
a period of five to seven years, but did not produce any records. Likewise, a handwritten journal
of Denise Alexander-Williams was produced, showing that she worked on the subject van the day
after the accident, but missing from the journal were the two previous pages of the journal that
would have correlated to the day of, and days preceding, the accident.
7
    MCL 600.2955a provides:
                 It is an absolute defense in an action for the death of an individual or for
         injury to a person or property that the individual upon whose death or injury the
         action is based had an impaired ability to function due to the influence of
         intoxicating liquor or a controlled substance, and as a result of that impaired ability,
         the individual was 50% or more the cause of the accident or event that resulted in
         the death or injury. If the individual described in this subsection was less than 50%
         the cause of the accident or event, an award of damages shall be reduced by that
         percentage.




                                                  -12-
 and rationalize the basis for his claims, or unravel and elaborate for him his arguments, and then
search for authority either to sustain or reject his position.”). In any event, review of the record
supports the trial court’s determination that “[t]here is a question of fact as to whether [p]laintiff
was more than 50% at fault for the incident.”

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                              /s/ Anica Letica
                                                              /s/ Deborah A. Servitto
                                                              /s/ Michael J. Kelly




                                                -13-